Citation Nr: 9933393	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  95-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for right knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
REMAND

The veteran served on active duty from April 1948 to February 
1950 and from July 1951 to November 1954.  This case was 
remanded by the Board of Veterans' Appeals (Board) in 
February 1999 to the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas, for additional development, to include orthopedic 
examination of the right knee and adjudication of the issues 
of entitlement to service connection for right leg shortening 
and right knee arthritis and whether separate ratings are 
warranted on the basis of arthritis and instability of the 
right knee.  Although an orthopedic examination of the right 
knee was conducted in June 1999, in which the examiner 
concluded that the veteran had traumatic arthritis of the 
right knee secondary to his service-connected right medial 
meniscectomy, the RO has not adjudicated the issues of 
entitlement to service connection for right leg shortening 
and right knee arthritis and whether separate ratings are 
warranted.

Because of the above, the Board finds that additional 
development is required prior to final disposition of this 
appeal.  Therefore, this case is REMANDED to the M&ROC for 
the following actions:

1.  The M&ROC should contact the veteran 
and request that he identify the complete 
names, addresses and approximate dates of 
treatment for all health care providers, 
including VA, who have treated him for 
right knee disability since June 1999.  
With any necessary authorization from the 
veteran, the M&ROC should attempt to 
obtain and associate with the claims file 
any records identified by the veteran 
which have not been previously obtained.

2.  The M&ROC should then undertake any 
other indicated development, to include a 
VA orthopedic examination if deemed 
warranted, and should adjudicate the 
issues of entitlement to service 
connection for right leg shortening and 
right knee arthritis and then 
readjudicate the issue of entitlement to 
an increased evaluation for right knee 
disability, to include consideration of 
the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991) and 38 C.F.R. § 4.7 (1999), 
whether separate evaluations are 
warranted on the basis of arthritis and 
instability, and whether the case should 
be forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the M&ROC should issue 
a Supplemental Statement of the Case for 
all issues in appellate status and 
provide the veteran and his 
representative an opportunity to respond.  
The veteran should be advised of the 
requirements to perfect an appeal with 
respect to any new issue.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
M&ROC.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












